Fish, J.
(after stating the facts.) Under the view we entertain of this case, it is necessary to consider only the first ground of the motion for a nonsuit, and therefore the evidence for the plaintiff as to how the injury occurred has been omitted from the statement of facts. If the release signed by the plaintiff- was binding upon him, in view of the evidence submitted, it would not matter whether the defendant company was originally liable or not. The plaintiff contends that he is not bound by the release, because, at the time he signed it, he thought it was merely a voucher for his lost time, and that nothing was said between him and Craven, the. trainmaster of the defendant company, in reference to the plaintiff’s injuries, and the plaintiff had no conversation with Craven whatever about the injury the plaintiff had received and a settlement for it, and that he never knew until shortly before the suit was brought that the paper he had signed was a release to the railway company for liability for the injury which he had sustained. It does not appear from the evidence that Craven, or any other agent of the railway company, made any representations to the plaintiff as to what the paper contained, or that there was any device or artifice resorted to by the agents of the defendant to induce the plaintiff to sign the paper. The evidence shows that, after the plaintiff and Craven had discussed *444the matter as to whether the defendant would allow the plaintiff anything- for lost time, Craven wrote the release, handed it to the plaintiff and told him to take it to the cashier of the defendant company; that the plaintiff took the $aper, carried it to the cashier, and signed it when he received the money; that he could read and write, but did not read the paper, and he testified that it was his own fault that he did not do so. Should the release be set aside under such circumstances? We think not. The plaintiff was not employed by the defendant by the month or by the year, or for any definite period of time whatever. Whenever his services were needed, he was called upon to go out with a train, as flagman, and was paid for the “trip.” When he made a “trip,” he was paid for it; and when he did not, he received no pay. There is nothing in the evidence to show that the railway company was under any contract to give him regular employment. Therefore he had no legal right to expect pay for the time lost by reason of the injury, so far as such lost time concerned any services which he was under contract to render the company and which he might have rendered but for this injury. Besides, the rule of the defendant company which he put in evidence, from its book of rules for the government of its employees, expressly'provided that if any employee should be disabled, by sickness or other cause, the right to claim compensation would not be recognized, and any allowance, if made, would be a mere gratuity. This being true, when the plaintiff went to Craven, the train-master of the defendant, and asked if he intended to pay him anything for lost time, it was reasonable for Craven to think that plaintiff wanted some compensation for the damages which he had sustained by reason of the injury, of which damages lost time would necessarily be an element. Not having the right to demand any pay for lost time, unless it was a right founded upon and growing out of a general liability of the company to him for whatever damages he had sustained in consequence of the injury he had received, when he asked for pay for lost time it might naturally follow that Craven thought that all the damages which he claimed against the railway company was for lost time. Therefore, the simple fact that *445Craven gave the plaintiff the release contract in question and told him to take it to the cashier does not show that Craven was trying to perpetrate a fraud upon him, by throwing him off his guard and procuring his signature to a contract releasing the railway company from all liability on account of the injury. Craven did not act like a man who was trying to fraudulently procure the plaintiff’s signature to the paper. He did not tell him that the paper was a voucher for, lost time, nor make any representation to him whatever in reference to its contents. He did not even ask the plaintiff to sign the paper, but simply handed it to him and told him to take it to the cashier, Mr. Austin. He turned over to the plaintiff, an intelligent man who could read and write, to be taken by him to another, an unsigned paper, which contained the catchwords, “release voucher,” printed in large letters at its top, and which in plain and unmistakable language showed its true import. Surely this does not look like the act of a man who was trying, by a trick or artifice, to induce the plaintiff to sign such a paper in ignorance of its true character. The plaintiff, from his testimony, was, as we have said, evidently a man of intelligence. No fraud was practiced upon him. He had ample opportunity to read the release before signing it, and his gross negligence in failing to do so should estop him from having it set aside.
In Radcliffe v. Biles, 94 Ga. 480, G. W. Radcliffe presented his equitable petition against J. S. Radcliffe and J. B. Biles & Brother. It appears from the official report of that case, that J. B. Biles and J. S. Radcliffe requested the petitioner, G. W. Radcliffe, to go on J. S. Radcliffe’s note for $2,000.00, as security. This the petitioner refused to do, but agreed with Biles that he would stand the security and guarantee that J. S. Radcliffe should fully account with Biles & Brother respecting any mules J. S. had sold on their account, or turn over to them any notes or mortgages for which the mules might have been sold. Biles agreed to this arrangement; and the petition further stated that “ it was then and there agreed that J. S. and Biles should draw up a paper to carry out this agreement. Biles and J. S.. left petitioner in order to do so, and soon returned presenting *446a paper signed by J. S., stating that the matter had been fixed up. Believing the paper contained the agreement he had made with J. S. and Biles, petitioner signed it; whereas it did not contain the agreement, but, as he afterwards learned, was two promissory notes for $1,000 each. This was a fra.ud upon him, as defendants well knew. He believed, when be signed, that he was only signing an agreement that J. S. should turn over the unsold mules and all notes and mortgages he took for mules sold, and account for all money he received from sale of mules.” The petition prayed a reformation of the contract and that a suit in the city court on the notes be enjoined. The judge of the superior court refused to sanction the petition, and upon a writ of error to this court the judgment of the lower court was affirmed, this court holding that “ One who executes and delivers a promissory note without reading or knowing its contents can not avoid liability thereon because he acted ignorantly, without showing some justification of his ignorance, either by his inability to read or by some misleading device or contrivance amounting to fraud on the part of the person with whom he was dealing.” To the same effect, see Haley v. Evans, 60 Ga. 157; Bostwick v. Duncan, Id. 383; Massey v. Cotton States Life Ins. Co., 70 Ga. 794; Fuller v. Buice, 80 Ga. 395; Boynton v. McDaniel, 97 Ga. 400; Chicago Building & Mfg. Co. v. Summerour, 101 Ga. 820. In Wallace v. Railroad Co., 25 N. W. Rep. (Iowa), 772, it was held: “A party who, having the capacity and opportunity to read a release of claims for damages for personal injuries, signed by him, and, not being prevented by fraud practiced upon him from so reading it, failed to do so and relied upon what the other party said about it, is estopped by his own negligence from claiming that the release was not legal and binding upon him according to its terms.” See authorities cited in the opinion in that case. “One who, having opportunity and ability, neglects to read all of a receipt releasing a railroad company from any and all- claims on account of or arising from an accident, and signs the same, can not claim that he thought it only related to time lost in consequence of the accident, and did not cover damages for the personal injuries sustained thereby.” Matteer v. Mo. Pac. Ry. *447Co. (Mo.) 16 S. W. Rep. 839. “Relief will not be given against a mistake, where the party complaining had within his reach the means, or at hand the opportunity, of ascertaining the true state of facts.” Barker v. Northern Pac. Ry. Co. (Mo.) 65 Fed. Rep. 460, citing Brown v. Fagan, 71 Mo. 563; Railroad v. Shay, 82 Pa. St. 198; Pederson v. Railway Co. (Wash.), 33 Pac. Rep. 351, and other cases. While it is provided in sections 3982, 3983 of our Civil Code that equity may rescind and cancel a contract upon the ground of mistake of one party only, when the mistake is as to a fact material to the contract, and provided the complaining party applies for such relief within a reasonable time, yet section 3984 says: “If the party, by reasonable diligence, could have had knowledge of the truth, •equity will not relieve; nor will the ignorance of a fact, known to the opposite party, justify an interference, if there has been no misplaced confidence, nor misrepresentation, nor other fraudulent act.” From Jossey’s oavii testimony it appears that he was the only party laboring under a mistake, that his mistake was caused by his own gross negligence, and not from the fault, fraud, or misrepresentation of the defendant’s agents; and under such circumstances equity will not relieve him by rescinding the release. The case of Werner v. Rawson, 89 Ga. 619, was decided upon its peculiar facts, and, even if the judgment therein rendered was correct, the doctrine there laid down should not be so extended as to control a case like the present. Section 3974 of the Civil Code, properly construed, does not entitle a party to relief against the consequences of gross and inexcusable negligence in signing his name to a plain and unambiguous written instrument, when no fraud, artifice, or misrepresentation was employed to induce him to sign it, and when there is nothing to show that it did not embody the identical agreement which the other party actually intended to make.

Judgment affirmed.


All the Justices concurring.